           Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 1 of 11


 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
 9                          SEATTLE DIVISION
10
   BRANDON LO, individually and              Case No.:
11 on behalf of all others similarly
12 situated,                                 CLASS ACTION
13              Plaintiff,                   COMPLAINT FOR DAMAGES AND
14                                           INJUNCTIVE RELIEF FOR
                         v.                  VIOLATIONS OF THE
15                                           TELEPHONE CONSUMER
16 ASSURANCE IQ, INC.;                       PROTECTION ACT, 47 U.S.C. §§
                                             227, ET SEQ.
17              Defendant.
18                                           JURY TRIAL DEMANDED
19
20
21
                                     INTRODUCTION
22
       1. Plaintiff, BRANDON LO (“Plaintiff”), brings this Class Action Complaint
23
          for damages, injunctive relief, and any other available legal or equitable
24
          remedies, resulting from the illegal actions of defendant, ASSURANCE IQ,
25
          INC. (collectively “Defendant”), in negligently and/or intentionally
26
          contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the
27
          Telephone Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”),
28
          thereby invading Plaintiff’s privacy.
     CLASS ACTION COMPLAINT
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 2 of 11



                                      1      2. Plaintiff alleges as follows upon personal knowledge as to himself and his
                                      2         own acts and experiences, and, as to all other matters, upon information and
                                      3         belief, including investigation conducted by his attorneys.
                                      4      3. The TCPA was designed to prevent calls like the ones described within this
                                      5         complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
                                      6         consumer complaints about abuses of telephone technology – for example,
                                      7         computerized calls dispatched to private homes – prompted Congress to pass
                                      8         the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
                                      9      4. In enacting the TCPA, Congress intended to give consumers a choice as to
                                      10        how creditors and telemarketers may call them, and made specific findings
                                      11        that “[t]echnologies that might allow consumers to avoid receiving such
                                      12        calls are not universally available, are costly, are unlikely to be enforced, or
K AZERO UNI LAW GRO UP, APC




                                      13        place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–243,
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14        § 11. Toward this end, Congress found that:
                                      15              [b]anning such automated or prerecorded telephone calls
                                                      to the home, except when the receiving party consents to
                                      16              receiving the call or when such calls are necessary in an
                                                      emergency situation affecting the health and safety of the
                                      17              consumer, is the only effective means of protecting
                                                      telephone consumers from this nuisance and privacy
                                      18              invasion.
                                      19        Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
                                      20        WL 3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings
                                      21        on TCPA’s purpose).
                                      22     5. Congress also specifically found that “the evidence presented to the
                                      23        Congress indicates that automated or prerecorded calls are a nuisance and an
                                      24        invasion of privacy, regardless of the type of call . . .” Id. at §§ 12–13. See
                                      25        also, Mims, 132 S. Ct. at 744.
                                      26     6. Plaintiff alleges as follows upon personal knowledge as to himself and his
                                      27        own acts and experiences, and as to all other matters, upon information and
                                      28        belief, including investigation conducted by his attorneys.

                                           CLASS ACTION COMPLAINT                                                  PAGE 1 OF 10
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 3 of 11



                                      1      7. While many violations are described below with specificity, this Complaint
                                      2         alleges violations of the statute in its entirety.
                                      3      8. Unless otherwise indicated, the use of any Defendant’s name in this
                                      4         Complaint includes all agents, employees, officers, members, directors,
                                      5         heirs, successors, assigns, principals, trustees, sureties, subgrogees,
                                      6         representatives, and insurers of each Defendant.
                                      7                                    JURISDICTION AND VENUE
                                      8      9. This Court has federal question jurisdiction over this matter because this
                                      9         action arises out of violations of the Telephone Consumer Protection Act, 47
                                      10        U.S.C. §§ 227, et seq., which is a federal statute.
                                      11     10. This Court has personal jurisdiction over Defendant because Defendant
                                      12        conducts substantial business within this judicial district. Thus, Defendant
K AZERO UNI LAW GRO UP, APC




                                      13        has sufficient minimum contacts within this State and district, and otherwise
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14        purposefully avails itself of the markets in this State to render the exercise of
                                      15        jurisdiction by this Court permissible under traditional notions of fair play
                                      16        and substantial justice.
                                      17     11. Venue is proper in the United States District Court for the Western District
                                      18        of Washington pursuant to 28 U.S.C. § 1391 because Defendant’s principal
                                      19        place of business is in the County of King, State of Washington, which is
                                      20        within this judicial district; and Defendant is subject to personal jurisdiction
                                      21        by this Court as alleged herein.
                                      22                                             PARTIES
                                      23     12. Plaintiff is, and at all times mentioned herein, was a citizen and resident of
                                      24        the City of Calabasas, County of Los Angeles, State of California.
                                      25     13. Plaintiff is, and at all times mentioned herein, was a “person” as defined by
                                      26        47 U.S.C. § 153(39).
                                      27
                                      28

                                           CLASS ACTION COMPLAINT                                                   PAGE 2 OF 10
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 4 of 11



                                      1      14. Plaintiff is informed and believes, and thereon alleges, that Defendant
                                      2         Assurance IQ, Inc. is, and at all times mentioned herein, was a corporation
                                      3         existing under the laws of the State of Washington.
                                      4      15. Upon information and belief, at all times mentioned herein, Defendant
                                      5         conducted substantial business within the County of King, State of
                                      6         Washington, which is within this judicial district.
                                      7      16. Defendant is a “person” as defined under 47 U.S.C. § 153(39).
                                      8                                 FACTUAL ALLEGATIONS
                                      9      17. On or around September 27, 2018, Defendant sent a text message to Plaintiff
                                      10        on Plaintiff’s cellular telephone number ending in 8871.
                                      11     18. The telephonic communication was initiated from an SMS short code
                                      12        displayed as 919-52.
K AZERO UNI LAW GRO UP, APC




                                      13     19. The text message read as follows: “Ben, a senior life insurance agent has
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14        been assigned to your case and is standing by to review your plan options.
                                      15        Please call them at (844) 864-1768. (Reply STOP to Opt Out)[.]”
                                      16     20. Plaintiff promptly replied, “Stop[.]”
                                      17     21. Plaintiff subsequently received the following text message from Defendant:
                                      18        “You are unsubscribed from Assurance Customer Service Notifications
                                      19        alerts. No more messages will be sent. Reply HELP for help or
                                      20        support@assurance.com[.]”
                                      21     22. Plaintiff does not share his phone or phone number with anyone named
                                      22        “Ben.”
                                      23     23. Defendant did not have prior express consent to contact Plaintiff on
                                      24        Plaintiff’s cellular telephone number.
                                      25     24. Defendant’s telephonic communication was not made for an emergency
                                      26        purpose, as defined by 47 U.S.C. § 227(b)(1)(A)(i).
                                      27     25. Plaintiff does not have an established business relationship with Defendant.
                                      28

                                           CLASS ACTION COMPLAINT                                                 PAGE 3 OF 10
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 5 of 11



                                      1      26. Upon information and belief, Defendant sent the text using an “automatic
                                      2         telephone dialing system” (“ATDS”), as defined by 47 U.S.C. § 227(a)(1),
                                      3         and prohibited by 47 U.S.C. § 227(b)(1)(A).
                                      4      27. Upon information and belief, the ATDS used by Defendant has the capacity
                                      5         to store or produce telephone numbers to be called, using a random or
                                      6         sequential number generator.
                                      7      28. Upon information and belief, the ATDS used by Defendant also has the
                                      8         capacity to, and does, dial telephone numbers stored as a list or in a database
                                      9         without human intervention.
                                      10     29. The telephonic communication by Defendant, or its agent(s), violated 47
                                      11        U.S.C. § 227(b)(1).
                                      12     30. Defendant’s text message was sent to a telephone number assigned to a
K AZERO UNI LAW GRO UP, APC




                                      13        cellular telephone service for which Plaintiff incurs a charge for incoming
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14        calls and texts pursuant to 47 U.S.C. § 227(b)(1).
                                      15     31. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion
                                      16        of a legally protected interest in privacy, which is specifically addressed and
                                      17        protected by the TCPA.
                                      18     32. Plaintiff was personally affected by Defendant’s aforementioned conduct
                                      19        because Plaintiff was frustrated and distressed that Defendant interrupted
                                      20        Plaintiff with an unwanted text message using an ATDS.
                                      21     33. Defendant’s telephonic communication forced Plaintiff and other similarly
                                      22        situated class members to live without the utility of their cellular phones by
                                      23        occupying their cellular telephone with one or more unwanted text
                                      24        messages, causing a nuisance and lost time.
                                      25     34. Defendant’s text message to Plaintiff’s cellular telephone number was
                                      26        unsolicited by Plaintiff and was sent without Plaintiff’s permission or
                                      27        consent.
                                      28

                                           CLASS ACTION COMPLAINT                                                 PAGE 4 OF 10
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 6 of 11



                                      1      35. Plaintiff is informed and believes, and hereupon alleges that the text was
                                      2         sent by Defendant and/or Defendant’s agent(s), with Defendant’s
                                      3         permission, knowledge, and control, and for Defendant’s benefit.
                                      4      36. Through the aforementioned conduct, Defendant has violated 47 U.S.C.
                                      5         § 227(b)(1)(A)(iii).
                                      6                                CLASS ACTION ALLEGATIONS
                                      7      37. Plaintiff brings this action on behalf of himself and on behalf of all others
                                      8         similarly situated (“the Class”).
                                      9      38. Plaintiff represents, and is a member of the Class, consisting of:
                                      10               All persons within the United States who received any
                                                       text message from Assurance IQ, Inc. and/or any agent or
                                      11
                                                       employee thereof, on said person’s cellular telephone,
                                      12               through use of any automatic telephone dialing system,
                                                       within four years prior to the filing of this Complaint.
K AZERO UNI LAW GRO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                             39. Defendant and its employees or agents are excluded from the Class.
                                      14
                                                Plaintiff does not know the number of members in the Class, but believes the
                                      15
                                                Class members number in the several hundreds or thousands, if not more.
                                      16
                                                Thus, this matter should be certified as a Class action to assist in the
                                      17
                                                expeditious litigation of this matter.
                                      18
                                             40. Plaintiff and members of the Class were harmed by the acts of Defendant in
                                      19
                                                at least the following ways: Defendant, either directly or through its agents,
                                      20
                                                illegally contacted Plaintiff and the Class members on their cellular
                                      21
                                                telephones using an ATDS, thereby causing Plaintiff and the Class members
                                      22
                                                to incur certain cellular telephone charges or reduce cellular telephone time
                                      23
                                                for which Plaintiff and the Class members previously paid, and by invading
                                      24
                                                the privacy of said Plaintiff and the Class members. Plaintiff and the Class
                                      25
                                                members were damaged thereby.
                                      26
                                             41. This suit seeks only damages and injunctive relief for recovery of economic
                                      27
                                                injury on behalf of the Class, and it expressly is not intended to request any
                                      28

                                           CLASS ACTION COMPLAINT                                                     PAGE 5 OF 10
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 7 of 11



                                      1         recovery for personal injury and claims related thereto. Plaintiff reserves the
                                      2         right to expand the Class definition to seek recovery on behalf of additional
                                      3         persons as warranted, as facts are learned during further investigation and
                                      4         discovery.
                                      5      42. The joinder of the Class members is impractical and the disposition of their
                                      6         claims in the Class action will provide substantial benefits both to the parties
                                      7         and to the court. The Class can be identified through Defendant’s records or
                                      8         Defendant’s agents’ records.
                                      9      43. There is a well-defined community of interest in the questions of law and
                                      10        fact involved affecting the parties to be represented. The questions of law
                                      11        and fact to the Class predominate over questions which may affect
                                      12        individual Class members, including the following:
K AZERO UNI LAW GRO UP, APC




                                      13         a)   Whether, within the four years prior to the filing of this Complaint,
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14              Defendant or its agents placed any telephonic communication to any
                                      15              telephone number assigned to a cellular phone service using an
                                      16              automatic dialing system, without the prior express consent of the
                                      17              called party, and for a purpose other than an emergency;
                                      18         b)   Whether Defendant can meet its burden in showing that Defendant
                                      19              obtained prior express consent;
                                      20         c)   Whether Defendant’s conduct was knowing and/or willful;
                                      21         d)   Whether Plaintiff and the Class members were damaged thereby, and
                                      22              the extent of damages for such violation; and
                                      23         e)   Whether Defendant and its agents should be enjoined from engaging
                                      24              in such conduct in the future.
                                      25     44. As a person that received at least one telephonic communication from
                                      26        Defendant using an ATDS without prior express written consent, Plaintiff is
                                      27        asserting claims that are typical of the Class.       Plaintiff will fairly and
                                      28

                                           CLASS ACTION COMPLAINT                                                  PAGE 6 OF 10
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 8 of 11



                                      1         adequately represent and protect the interests of the Class in that Plaintiff
                                      2         has no interests antagonistic to any member of the Class.
                                      3      45. Plaintiff and the members of the Class have all suffered irreparable harm as
                                      4         a result of Defendant’s unlawful and wrongful conduct. Absent a class
                                      5         action, the Class will continue to face the potential for irreparable harm. In
                                      6         addition, these violations of law will be allowed to proceed without remedy
                                      7         and Defendant will likely continue such illegal conduct. Because of the size
                                      8         of the individual Class members’ claims, few, if any Class members could
                                      9         afford to seek legal redress for the wrongs complained of herein.
                                      10     46. Plaintiff has retained counsel experienced in handling class action claims,
                                      11        and specifically, claims involving violations of the Telephone Consumer
                                      12        Protection Act.
K AZERO UNI LAW GRO UP, APC




                                      13     47. A class action is a superior method for the fair and efficient adjudication of
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14        this controversy. Class-wide damages are essential to induce Defendant to
                                      15        comply with federal law. The interest of Class members in individually
                                      16        controlling the prosecution of separate claims against Defendant is small
                                      17        because the maximum statutory damages in an individual action for
                                      18        violation of privacy are minimal. Management of these claims is likely to
                                      19        present significantly fewer difficulties than those presented in many class
                                      20        claims.
                                      21     48. Defendant has acted on grounds generally applicable to the Class, thereby
                                      22        making appropriate final injunctive relief and corresponding declaratory
                                      23        relief with respect to the Class as a whole.
                                      24                       FIRST CAUSE OF ACTION FOR
                                             NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                      25
                                                                  47 U.S.C. §§ 227, ET SEQ.
                                      26     49. Plaintiff repeats, re-alleges, and incorporates by reference, all of the above
                                      27        paragraphs of this Complaint as though fully stated herein.
                                      28

                                           CLASS ACTION COMPLAINT                                                   PAGE 7 OF 10
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 9 of 11



                                      1       50. The foregoing acts and omissions by Defendant constitute numerous
                                      2          negligent violations of the TCPA, including but not limited to each and
                                      3          every one of the above-cited provisions of 47 U.S.C. §§ 227, et seq.
                                      4       51. As a result of Defendant’s negligent violations of the TCPA, Plaintiff and
                                      5          the putative Class members are each entitled to an award of $500.00 in
                                      6          statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                                      7          227(b)(3)(B).
                                      8       52. Plaintiff and the putative Class are further entitled to and seek injunctive
                                      9          relief prohibiting such conduct by Defendant in the future.
                                      10                         SECOND CAUSE OF ACTION FOR
                                                                   KNOWING AND/OR WILLFUL
                                      11
                                                    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                      12                            47 U.S.C. §§ 227, ET SEQ.
K AZERO UNI LAW GRO UP, APC




                                      13      53. Plaintiff repeats, re-alleges, and incorporates by reference, all of the above
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14         paragraphs of this Complaint as though fully stated herein.
                                      15      54. The foregoing acts and omissions by Defendant constitute numerous
                                      16         knowing and/or willful violations of the TCPA, including but not limited to
                                      17         each and every one of the above-cited provisions of 47 U.S.C. §§ 227, et
                                      18         seq.
                                      19      55. As a result of Defendant’s knowing and/or willful violations of the TCPA,
                                      20         Plaintiff and the putative Class members are each entitled to an award of
                                      21         $1,500.00 in statutory damages, for each and every violation, pursuant to 47
                                      22         U.S.C. § 227(b)(3)(B)&(C).
                                      23      56. Plaintiff and the putative Class are further entitled to and seek injunctive
                                      24         relief prohibiting such conduct by Defendant in the future.
                                      25                                  PRAYER FOR RELIEF
                                      26         WHEREFORE, Plaintiff, on behalf of himself and the putative Class, prays
                                      27   for judgment as follows against Defendant:
                                      28         • that this action be certified as a Class Action;

                                           CLASS ACTION COMPLAINT                                                  PAGE 8 OF 10
                                                 Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 10 of 11



                                      1          • that Plaintiff be appointed as the Class Representative;
                                      2          • that Plaintiff’s attorneys be appointed as Class Counsel;
                                      3          • that Defendant be enjoined from continuing the wrongful conduct
                                      4             alleged herein and be required to comply with all applicable laws; and
                                      5          • that Plaintiff and each of the putative Class members recover their costs
                                      6             of suit.
                                      7          In addition, Plaintiff and the putative Class members pray for further
                                      8    judgment as follows against Defendant:
                                      9      NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                                                  47 U.S.C. §§ 227, ET SEQ.
                                      10
                                                • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                                      11
                                                   Plaintiff seeks for himself and each member of the putative Class $500.00
                                      12
                                                   in statutory damages, for each and every violation, pursuant to 47 U.S.C.
K AZERO UNI LAW GRO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                   § 227(b)(3)(B);
      C OS TA M ES A , CA 92 62 6




                                      14
                                                • injunctive relief prohibiting such conduct in the future, pursuant to 47
                                      15
                                                   U.S.C. § 227(b)(3)(A); and
                                      16
                                                • any other such relief as the Court may deem just and proper.
                                      17
                                                                KNOWING AND/OR WILLFUL VIOLATIONS OF
                                      18
                                                               THE TELEPHONE CONSUMER PROTECTION ACT
                                      19                                47 U.S.C. §§ 227, ET SEQ.
                                      20        • As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
                                      21           § 227(b)(1), Plaintiff seeks for himself and each member of the putative
                                      22           Class $1,500.00 in statutory damages, for each and every violation,
                                      23           pursuant to 47 U.S.C. § 227(b)(3)(B);
                                      24        • injunctive relief prohibiting such conduct in the future, pursuant to 47
                                      25           U.S.C. § 227(b)(3)(A); and
                                      26        • any other such relief as the Court may deem just and proper.
                                      27
                                      28

                                           CLASS ACTION COMPLAINT                                                PAGE 9 OF 10
                                                Case 2:18-cv-01858-BJR Document 1 Filed 12/26/18 Page 11 of 11



                                      1                                     TRIAL BY JURY
                                      2      57. Pursuant to the Seventh Amendment to the Constitution of the United States
                                      3         of America, Plaintiff is entitled to, and hereby demands, a trial by jury.
                                      4
                                      5
                                           Dated: December 26, 2018              Respectfully Submitted,
                                      6
                                                                                 KAZEROUNI LAW GROUP, APC
                                      7
                                      8
                                                                                 /s/Ryan L. McBride
                                      9
                                                                                 Ryan L. McBride #50751
                                      10                                         ryan@kazlg.com
                                                                                 Kazerouni Law Group, APC
                                      11
                                                                                 2633 E. Indian School Road, Ste. 460
                                      12                                         Phoenix, AZ 85016
K AZERO UNI LAW GRO UP, APC




                                                                                 Telephone: (800) 400-6808
                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                                                 Facsimile: (800) 520-5523
      C OS TA M ES A , CA 92 62 6




                                      14
                                      15                                         /s/Abbas Kazerounian
                                                                                 Abbas Kazerounian #48522
                                      16                                         ak@kazlg.com
                                      17                                         Kazerouni Law Group, APC
                                                                                 245 Fischer Ave., Suite D1
                                      18                                         Costa Mesa, CA 92626
                                      19                                         P: (800) 400-6808
                                                                                 F: (800) 520-5523
                                      20
                                      21                                         /s/Joshua B. Swigart
                                                                                 Joshua B. Swigart, Esq. #49422
                                      22                                         josh@westcoastlitigation.com
                                      23                                         Hyde & Swigart
                                                                                 2221 Camino Del Rio S., #101
                                      24                                         San Diego, CA 92108
                                      25                                         Telephone: (619) 233-7770
                                                                                 Facsimile: (619) 297-1022
                                      26
                                      27                                         Attorneys for Plaintiff

                                      28

                                           CLASS ACTION COMPLAINT                                                 PAGE 10 OF 10
